DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,910,974 to Hara, hereinafter referred to as Hara, in view of US 2010/0018226 to Kim et al., hereinafter referred to as Kim.
In reference to claim 1, Hara and Kim disclose the claimed invention.
Hara, figure 13, discloses an ice maker comprising:
a first tray (11) configured to define a first portion of a cell;
a second tray (12) configured to define a second portion of the cell; 
a heater (H) configured to be disposed adjacent to the second tray (12).
Hara fails to disclose a controller configured to control the heater to be turned on while cold air is provided to the cell, and wherein in a state in which the heater is turned on, the controller is configured to control the heater to vary an output of the heater while the cold air is provided to the cell.
Kim teaches that in the art of ice makers, that it is a known method to provide the ice maker with a heater (200) such that the heater includes a controller (control unit) configured to control the heater (200) to be turned on while cold air is provided to the cell [0057], and wherein in a state in which the heater is turned on, the controller is configured to control the heater to vary an output of the heater while the cold air is provided to the cell [0058-0059]. This is strong evidence that modifying Hara as claimed would produce predictable result (e.g. produce transparent ice [0001]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hara by Kim such that the ice maker included a controller configured to control the heater to be turned on while cold air is provided to the cell, and wherein in a state in which the heater is turned on, the controller is configured to control the heater to vary an output of the heater while the cold air is provided to the cell, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of producing transparent ice.
In reference to claim 2, Hara and Kim disclose the claimed invention.
Hara discloses the second tray (12) is below the first tray (11), see figure  13, and
wherein the heater (H) is positioned adjacent to the second tray (12).
In reference to claim 3, Hara and Kim disclose the claimed invention.
Hara discloses the heater (H) is in contact with the second tray (12).
In reference to claim 4, Hara and Kim disclose the claimed invention.
Kim discloses a temperature of the heater is maintained in a first temperature range by varying the output of the heater (between 3V-12V), is maintained the second temperature range, and then is maintained in the third temperature range. See [0057-0059] where Kim discloses starting voltage of 3V and raining the voltage slowly to 12V, then dropping the voltage to some level below 12V. Note that within this control scheme, the claimed first, second, and third temperature ranges are achieved. For example, when starting at 3V-5V, a first temperature range is achieved. When continuing to raise the voltage from 5V-12V, a second temperature range is achieved. Further, when the voltage is slowly dropped from 12V to whatever arbitrary voltage, a third temperature range is achieved. Since the claims are worded so broadly, that any minute change in temperature could be defined as the first, second, and third temperature ranges (depending upon arbitrary definitions of the first and second temperature range), the controlling of the heater of Kim is considered to read on the claimed limitations. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 5, Hara and Kim disclose the claimed invention.
Kim discloses an average value of the first temperature range is less than an average value of the second temperature range. See [0057-0059] where Kim discloses starting voltage of 3V and raining the voltage slowly to 12V, then dropping the voltage to some level below 12V. Note that within this control scheme, the claimed average value of the first temperature range is less than the average value of the second temperature range is inherently met. The claims are worded so broadly that no matter how the first temperature range is defined (somewhere between the starting and an intermediate voltage), one could then selectively define the second temperature range (somewhere between that intermediate voltage and the maximum) such that its average temperature was greater than the average temperature of the first temperature range, even if only by fractions of a percentage of a degree. Since the claims are worded so broadly that any minute change in temperature can be defined to be the first and second temperature ranges, there inherently exists an average value of an arbitrary temperature range that is less than an average value of a second arbitrary temperature range (depending upon arbitrary definitions of the first and second temperature range). Thus Kim teaches the claimed limitations. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 6, Hara and Kim disclose the claimed invention.
Kim teaches an average value of the third temperature range (after the maximum value is achieved) is less than the average value of the second temperature range. See [0057-0059] where Kim discloses starting voltage of 3V and raising the voltage slowly to 12V, then dropping the voltage to some level below 12V. Note that within this control scheme, the claimed third temperature range (after the maximum value is achieved) is less than the average value of the second temperature range is inherently met since no matter what the third temperature range is defined as, one could then define a second temperature range which is greater than the second. There will be some arbitrary temperature range after the voltage is dropped which will necessarily be less than the average value of the second average value. Since the claims are worded so broadly that any change in temperature can be defined to be the second and third temperature ranges (depending upon how the temperature ranges are defined), there inherently exists an average value of an arbitrary temperature range that is less than an average value of a second arbitrary temperature range. Thus Kim teaches the claimed limitations. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 7, Hara and Kim disclose the claimed invention.
Kim teaches the average value of the third temperature range is less than the average value of the first temperature range. See [0057-0059] where Kim discloses starting voltage of 3V and raining the voltage slowly to 12V, then dropping the voltage to some level below 12V. Note that within this control scheme, the claimed the third temperature range (after the maximum value is achieved) is less than the average value of the first temperature range is inherently met (depending solely upon how one defines the arbitrary first and second temperature schemes). There will be some arbitrary temperature range after the voltage is dropped which will necessarily be less than the average value of the first temperature range. Since the claims are worded so broadly that any change in temperature can be defined to be the second and first temperature ranges (depending upon how the temperature ranges are defined), there inherently exists an average value of an arbitrary temperature range that is less than an average value of a first arbitrary temperature range. Thus Kim teaches the claimed limitations. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 8, Hara and Kim disclose the claimed invention.
Kim teaches during an ice making process, in a state in which the heater is turned on, the controller is configured to control the heater to increase the output of the heater [0059]. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 9, Hara and Kim disclose the claimed invention.
Kim teaches that the controller is configured to control the heater such that after the output of the heater increases, the output of the heater is to decrease [0059]. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 10, Hara and Kim disclose the claimed invention.
Kim teaches that in a state in which the heater is turned on, the controller is configured to control the heater to vary the output of the heater from a first output to a second output, and the output of the heater is to vary from a second output to a third output [0059]. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 11, Hara and Kim disclose the claimed invention.
Kim teaches the (arbitrary) second output (say 12V) is greater than the first output (3V), and the third output (some amount smaller than 12V) is smaller than the second output. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 12, Hara and Kim disclose the claimed invention.
Kim teaches the third output is smaller than the first output. Note that the claims are worded so broadly that any change in temperature, no matter how minute could be defined as the first and third output. For example, if the first output could be defined at 11.99V, the third output can be any voltage, lower than 12V. Specifically, it could be 11.98V which would be lower than the first output of 11.99V. No matter the ending voltage (i.e. third output), the first output could then be arbitrarily defined to be larger than that output even by a fraction of a percent, and the claimed limitations met. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 13, Hara and Kim disclose the claimed invention.
Kim teaches a time driven by the first output is shorter than a time driven by the second output or driven by the third output. Note again that this limitation is extremely broad. The first, second, and third output can be any arbitrarily defined voltage output. No matter how the output of the second and third output is defined, you could then define a first output time which is shorter by both even by fractions of a second. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 14, Hara and Kim disclose the claimed invention.
Hara discloses a refrigerator [0002-0003] comprising:
a storage chamber (inherently assumed in the disclosure of a refrigerator comprising an ice maker);
a cold air supply configured to supply cold air (inherently assumed with the disclosure of supplying cold air to the ice maker as described in [0057]);
a first tray (11, see figure 13) configured to define a first portion of a cell that forms a space in which liquid is changed into ice by the cold air;
a second tray (12) to define a second portion of the cell that forms a space in which liquid introduced into the space is to change into ice; 
a heater (H) configured to be disposed adjacent to the second tray; and
Hara fails to disclose a controller configured to control the heater; wherein during an ice making process, in a state in which the heater is turned on, the controller is configured to control the heater to increase an output of the heater from a first output to a second output. 
Kim teaches that in the art of ice makers, that it is a known method to provide the ice maker with a heater control scheme which during an ice making process, in a state in which the heater is turned on, the controller is configured to control the heater to increase an output of the heater from a first output to a second output [0057-0059]. Note that the first and second outputs are claimed so broadly, that any voltage lower than the maximum would be the first output, and the maximum voltage the second output. This is strong evidence that modifying Hara as claimed would produce predictable result (e.g. produce transparent ice [0001]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hara by Kim such that the ice maker included a controller configured to control the heater; wherein during an ice making process, in a state in which the heater is turned on, the controller is configured to control the heater to increase an output of the heater from a first output to a second output, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of producing transparent ice.
In reference to claim 15, Hara and Kim disclose the claimed invention.
Kim discloses before completion of the ice making process, the controller is configured to control the heater such that the output of the heater is reduced to a third output that is smaller than the first output. See [0057-0059]. Note that the claims are so broad that any arbitrary voltage lower than the maximum voltage could be defined as the third output, and no matter what that voltage is defined as, there would be a first output (when the voltage is gradually increasing) that is larger than the third voltage if only by fractions of a percentage of a voltage. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 16, Hara and Kim disclose the claimed invention.
Hara discloses a refrigerator [0002-0003] comprising:
a storage chamber (inherently assumed in the disclosure of a refrigerator comprising an ice maker);
a cold air supply configured to supply cold air (inherently assumed with the disclosure of supplying cold air to the ice maker as described in [0057]);
a first tray (11, see figure 13) configured to define a first portion of a cell that forms a space in which liquid is changed into ice by the cold air;
a second tray (12) to define a second portion of the cell that forms a space in which liquid introduced into the space is to change into ice; 
a heater (H) configured to be disposed adjacent to the second tray; and
Hara fails to disclose a controller configured to control the heater; wherein during an ice making process, the controller is configured to control the heater to operate the heater at a first output for a first time period and then the controller is configured to operate the heater at a second output for a second time period. 
Kim teaches that in the art of ice makers, that it is a known method to provide the ice maker with a heater control scheme to operate the heater at a first output for a first time period and then the controller is configured to operate the heater at a second output for a second time period. [0057-0059]. Note that the first and second outputs are claimed so broadly, that any voltage range between the minimum and maximum voltage could be the first output, and any voltage range above that could be the second output. For example the first range could be defined between volts 3V-3.5V and the output at voltages between 3.6V and 12V . This is strong evidence that modifying Hara as claimed would produce predictable result (e.g. produce transparent ice [0001]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hara by Kim such that the ice maker included a controller configured to control the heater to operate the heater at a first output for a first time period and then the controller is configured to operate the heater at a second output for a second time period, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of producing transparent ice.
In reference to claim 17, Hara and Kim disclose the claimed invention.
Hara discloses the second output is greater than the first output, and the third output is smaller than the second output. See [0057-0059]. Note that the claims are so broad that no matter what the second output is defined as, one could define a first and third output which is smaller than the first. Thus, Hara discloses the limitations of the claim. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 18, Hara and Kim disclose the claimed invention.
Hara discloses the first time period is shorter than the second time period. See [0057-0059]. Note that the claims are so broad that no matter what the second time period is defined as, one could define a first time period which is shorter than the second time period, even by fractions of a second. Thus, Hara discloses the limitations of the claim. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 19, Hara and Kim disclose the claimed invention.
Kim discloses after operation of the heater at the second output, the controller is configured to operate the heater at a third output for a third time period. See [0057-0059]. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 20, Hara and Kim disclose the claimed invention.
Kim discloses the second output is greater than the first output, and the third output is smaller than the second output. See [0057-0059]. Note that the claims are so broad that no matter what the second output is defined as, one could define a first and third output which are smaller, even if by only fractions of a percent. Thus, Hara discloses the limitations of the claim. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.
In reference to claim 21, Hara and Kim disclose the claimed invention.
Kim discloses the first time period is shorter than the second time period or the third time period. See [0057-0059]. Note that the claims are so broad that no matter what the first time period is defined as, one could define a second and third time periods which are shorter, even if by only fractions of a percent. Thus, Hara discloses the limitations of the claim. Accordingly, when modifying Hara to include the heater and control structure of Kim, the combination would result in the claimed limitations being met.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763